FILED
                            NOT FOR PUBLICATION                              DEC 1 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50106

               Plaintiff - Appellee,              D.C. No. 2:13-cr-00326-ABC

  v.
                                                  MEMORANDUM*
JOSE ALBERTO HERNANDEZ
RIVEROS, a.k.a. Jose Hernandez, a.k.a.
Jose Alberto Hernandez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jose Alberto Hernandez Riveros appeals from the district court’s judgment

and challenges his guilty-plea conviction and 41-month sentence for being an

illegal alien found in the United States following deportation, in violation of 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez

Riveros’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Hernandez

Riveros the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Hernandez Riveros waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Hernandez Riveros’s plea or the criminal history category calculated

by the court. We therefore affirm as to those issues. We dismiss the remainder of

the appeal in light of the valid appeal waivers. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    14-50106